10

Lal

12

13

14

15

16

Le

18

1S

20

21

22

aa

24

26

26

27

28

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page1of16 Page ID #:9017

H. Dean Steward, SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672

Tel (94 2 481-4900

Fax (949) 497-6753

Attorney for Defendant
MICHAEL JOHN AVENATTI

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, SA CR No. 19-061-JVS
Plaintiff, DEFENDANT’S REPLY IN SUPPORT OF
MOTION IN LIMINE TO EXCLUDE
Vv. EVIDENCE OF WEALTH, SPENDING

HABITS, DEBTS, FINANCIAL
CONDITIONS, AND LIFESTYLE
MICHAEL JOHN AVENATTI,

Defendant.

 

 

 

Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
counsel of record, H. Dean Steward, hereby files this Reply in support of Defendant’s

Motion in Limine to Exclude Evidence of Wealth, Spending Habits, Debts, Financial
Condition and Lifestyle. [Dkt. 475].

Dated: June 21, 2021 Respectfully submitted,
/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 

 
10
11
12
13
14
15
16
17
18
LS
20
el
22
23
24
29
26
27

28

 

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 2of16 Page ID #:9018

TABLE OF CONTENTS

TABLE OF AUTHORITIES. ...............cceccceseeeceetecsscnscoucasenseneeesenetsseesuecanens il
L INTRODUCTION. ..00o 0... ccc ne cence cece ee eaeceeceueecueusueveeueueveveeeenses l
Tl. = =ARGUMENT.....00 20.0. cece cece cece eee cece nsec cece es eebebebsueueuenenenenenenss 3

A. The Admission of Evidence Concerning Wealth, Spending Habits, Debts,
Financial Condition, and Lifestyle Violates the Notice Requirements of

Rule of Evidence 404(b)(3)......... 0... cc ccc c ec cccececeseseusecuceseeveeaeesuensens 3

B. Evidence of Mr. Avenatti’s Wealth, Spending Habits, Debts, Financial

Condition and Lifestyle is Irrelevant.............0cccccc ccc cececcecceceeeeeeeeees

C. Evidence of Mr. Avenatti’s Purported Wealth, Spending Habits, Debts,
Financial Condition, and Lifestyle Violates Rule of Evidence

FD. mcacenwas mw sa eg OTIS RONEN GOT UNOIMIEO ERG RARER B49 EERUS.VY ESE-ALTSG Caacmne anmmenees
THT. CONCLUSION .(..... 0... c cence cece tec eeeceseebeeseeereesebeenteveneess
CER TIEIOAER OR GEV ICES scr anane eae qonae 005 0iden GR ALES GH ne'e rennacrmam weruremne nnenmamerens

 
1.0
LL
12
Ls
14
15
16
ad
18
19
20
21
22
23
24
25
26
ed

28

 

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 3of16 Page ID #:9019

 

TABLE OF AUTHORITIES
CASES: Page
Smilovits v. First Solar, Inc.,
2019 U.S. Dist. LEXTS 212972 (D, Az, 2019)... c.scecencscescesseneeene cnsee neu comeuaue vevenes 8
United States v. Cohen,
539 F. App’s 743 (9th Cir. 2013)(unpublished).............ccccsseceececececeeeeeueuseeeaeueuses 3)
United States v. Dowie,
411 Fed. Appx. 21 (9th Cir. 2010)(unpublished)................cccceccceseeecceceeeececeucesuse 6
United States v. Dorsey,
Cre EAE Pee aE SEE, ECTS ', ocenes eiyrec wen Raat FRU GA EOCRRUERE GEOG GE GEEGR Etim scene an aimoroonenar 5
United States v. Hatfield,
685 F. Supp. 2d 320 (E.D.N.Y. 2010)... 0... ccc cece ceccceseceeesecasesevstareecneuarateeenes 8
United States v. Holden,
625 F. App’x 316 (9th Cir. 2014)(unpublished)........... 0.00.00. cece cee eeeeeeeeeeeeeaeeees 8
United States v. Holmes,
2021 U.S. Dist. LEXIS 98060 (N.D. Cal. 2021)... 0 ccc cece cc ccceccccaceeveeveeeeneracs 1,8
United States v. Jackson-Randolph,
262 PAe BOE (tC. BOO | one encuesen Ure enN SURES HEH CURIS SEOKGEKEG EE SAKEE BRE GO Bes Gadeomee wane 9
United States v. Mujahid,
2011 U.S. Dist. LEXTS 170568 (D. Ak. 2011)... ccc ececcecceceeeaeeeeaeneeneevens 3
United States v. Nill,
518 F.2d 793 (Sth Cir. 1975)... 0... cece cece cece eee ences een eueesetuseuseenesucuscuseveeneeusess 9
United States v. Reyes,
660 F 3d 434.(9th Gir, 207 Wises savasaxa senes ses 00008 ean seacin iennenne conncrnne sam -enmme conn sommmn eames 7,8
United States v. Shields,
673 Fed. Appx. 625 (9th Cir. 2016)(unpublished)...........0..0..cc ccc ecceeeeseeeeeeeeeeess 10

il

 
10
ll
12
Lg
14
15
16
17
18
19
20
21
Ze
23
24
ao
26
a?

28

 

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 4of16 Page ID #:9020

United States v. Stahl,

 

 

G16 F.2d 30 (2nd Cir, 1980 \essies esas sass Gevainwes 659.08.004 thins va0 anemones cxemanne ennennen exnuneas « 9
United States v. Turner,

2007 U.S. Dist. LEXIS 24850 (W.D. Wash. 2007)...........cccccecseeeecececcuceeeeseceueeees 6
United States v. Vega,

188 F.3d 1150 (Oth Cir, 1999)... 0.0 cc eee ee cecesuscecueuseeeesavasueuneesaeaentess 3
United States v. Vizcarra-Martinez,

66 F.3d 1006 (9th Cir. 1995)... ccc eee cece eee teceeeeseneeeeeveuuueuereneeeenenetaeneess 5
United States v. Wanland,

657 Fed. Appx. 631(9th Cir. 2014)(unpublished)................ccccccccc ccc seaseeeeeusenesenes 8
United States v. Weygandt,

681 Fed. Appx. 630 (9th Cir. 2017)(unpublished)..............cccccceeeseeseeceeueeuveesaeeues 8
FEDERAL RULES:

Pod, K, Ey 801, wccgevan gueueuee ened CAS ERNIEG OE NRE HERALAEE RAE OY Gadinnind eeneemen exemmars meneoe 6
Peds Rea Bevis AGB cannon senaursess tras ammamemse emai eaacninsnin Wixom tom eanaceinnsen eommuecuntn em eos 10,11
Fed. R. Evid. 404(b)(3)....... ccc cece cece ec eee ee eeeeaeeeeeeateseeeseeaeenerereenseenaeens 2,3,4,5
OTHER AUTHORITES:

James, Relevance, Probability and the Law, 29 Calif. L. Rev. 689 (1941).................. 6

iil

 
10
dak
LZ
tae
14
LS
JG
17
18
Le
20
2
22
ad
24
25
26
27

28

 

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 5of16 Page ID #:9021

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

On May 31, 2021, Mr. Avenatti filed a Motion in Limine to Exclude Evidence of
Wealth, Spending Habits, Debts, Financial Condition and Lifestyle evidence. [Dkt. 475].
On June 14, 2021, the government filed its opposition! to the Defendant’s motion with
several exhibits under seal. [Dkt. 498, 504]. As made clear by the government in the
opposition, the government seeks to introduce at trial not only transactions allegedly
“directly traceable to client settlement funds” (of which there are but a handful), but also
those allegedly relating to “defendant’s debts and lavish lifestyle during the time period
alleged in the Indictment...” [Dkt. 498, p. 18]. This is improper and highly prejudicial.
The admission of this evidence will also turn the trial into a full-blown examination of
Mr. Avenatti's finances and earning potential, especially considering that according to
the government in the opposition, they intend to argue to the jury that Mr. Avenatti had

no other means to pay his expenses.? This, the Court cannot allow.

 

' The government previously claimed in this case that the defense had copied portions of
another brief from another case when it filed its motion for contempt. The government
argued this was improper and used the allegation to denigrate undersigned counsel.

[Dkt. 418, pp. 1, 19.] The Court is urged to compare the government’s opposition in this
case [Dkt. 498] with the opposition filed in the Elizabeth Holmes criminal case pending
in the Northern District of California (Case. No. 18-CR-00258, Dkt. 663). The
government evidently has modified its position as to the propriety of copying other
filings because that is exactly what the government has done in filing its opposition — it
copied portions of other attorneys’ work from an entirely different case verbatim. The
Court should note that the Holmes court proceeded to substantially grant the motion to
exclude lifestyle and financial evidence. See United States v. Holmes, 2021 U.S. Dist.
LEXIS 98060, at *16-17 (N.D. Cal. 2021).

* The government’s claim in the opposition that this “motive” evidence would not open
the door to the defense admitting evidence demonstrating Mr. Avenatti’s past successes,
earning potential and other financial means is meritless. The government cannot be
permitted to argue that Mr. Avenatti had to steal monies from his clients in order to
support his lifestyle and then argue that he must be precluded from introducing contrary
evidence demonstrating this is entirely false.

 
Lee

Tal,

12

deg

14

Le

16

17

18

Lo

20

21

22

23

24

25

Z6

a?

28

 

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 6of16 Page ID #:9022

In its opposition, the government argues that it has provided the Defendant with
proper, written notice of its intent to introduce evidence of Mr. Avenatti’s wealth,
spending habits, financial condition and glamorous lifestyle. The government claims that
this notice was provided by way of statements made within the Indictment, bank record
summaries produced in discovery, and a single sentence within a February 2020 letter.
By omission, the government concedes that evidence of Mr. Avenatti’s lavish lifestyle,
expensive apartment, use of a private jet and spending habits was not included within its
formal, written 404(b) notice. The government claims that this evidence does not fall
under the purviews of Rule 404(b) because it is inextricably intertwined with the charged
conduct. This is incorrect. Because the government is not required to prove that Mr.
Avenatti personally benefited from the charged scheme, any argument that this evidence
is necessary for the presentation of its case is unfounded.

Evidence of Mr. Avenatti’s lifestyle, especially transactions that are unrelated to
Defendant’s former clients, is irrelevant and highly prejudicial. This is especially true
because the government concedes in its opposition that “it is often impossible to
determine whether certain purchase were made with client funds or funds from another
source.” [Dkt. 498, p. 10-11](emphasis added). For nearly two decades, Mr. Avenatti had
an extremely successful law practice that resulted in millions of dollars of legal fees. The
fees earned by Mr. Avenatti were the result of hard work, long hours and grit. If the
government cannot clearly and definitively trace each “lavish” transaction entirely to an
illegitimate source, the prosecution cannot be permitted to introduce this evidence under
any set of circumstances. Not only is this evidence irrelevant, but it improperly appeals
to class prejudice, alienates Mr. Avenatti from jurors, and wastes time.

Based upon the following, Mr. Avenatti requests that the Court exclude any
evidence regarding his alleged lavish lifestyle, wealth, debts, spending habits, financial

condition or other similar evidence.

 
10
Ld.
12
13
14
15
16
17
18
Lo
20
21
22
23
24
25
26
af

28

 

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 7of16 Page ID #:9023

Il ARGUMENT
A. The Admission of Evidence Concerning Wealth, Spending Habits, Debts,
Financial Condition, and Lifestyle Violates the Notice Requirement of
Rule of Evidence 404(b)(3)

Mr. Avenatti asks that this Court exclude evidence of Mr. Avenatti’s wealth,
spending habits, debts financial conditions and lifestyle pursuant to Rule 404(b). Ina
criminal case, the prosecutor must “provide reasonable notice of any such evidence that
the prosecutor intends to offer at trial, so that the defendant has a fair opportunity to meet
it.” Fed. R. Evid. 404(b)(3)(A). This notice must be performed “...in writing before
trial” and must “articulate in the notice the permitted purpose for which the prosecutor
intends to offer the evidence and the reasoning that supports the purpose.” Fed. R. Evid.
404(b)(3)(B), (C)(emphasis added).

The purpose of the 404(b) notice requirement is to “reduce surprise and promote
early resolution of admissibility issues.” United States v. Vega, 188 F.3d 1150, 1153 (9th
Cir. 1999)(finding that the government’s failure to provide pretrial 404(b) notice of
pretrial border crossings and bank deposits required the exclusion of this evidence from
trial). This notice requirement is not met when the government indicates that it seeks to
introduce broad categories of materials. United States v. Mujahid, 2011 U.S. Dist.
LEXIS 170568, *5-6 (D. Ak. 2011)(the prosecution’s letter describing a broad category
of voluminous materials in a complex case did not fulfil the notice requirements of
404(b)). Failure to provide notice or obtain an excuse from the court, “renders the other
acts evidence inadmissible, whether the evidence is used in the prosecution’s case-in-
chief or for impeachment.” Vega, supra, 188 F.3d at 1153.

The government claims that it has “provided ample notice to defendant of its
intent to introduce such evidence.” [Dkt. 498, p. 16]. The government cites to the
Indictment and argues that the charging instrument puts Mr. Avenatti on notice “that

such personal expenses were relevant in the Indictment.” /d. The government cannot

 
10

11

12

13

14

LS

16

17

Te

19

20

21

a2

23

24

Zo

26

at

28

 

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 8of16 Page ID #:9024

point to the Indictment as a means to put the defendant on notice of 404(b) evidence. If
that were the case, then the 404(b) written, pretrial notice requirement would be
meaningless. Every defendant charged by way of a criminal indictment would be on
constructive notice of all “other acts” evidence the government sought to introduce at
trial so long as it was alluded in any way within the charging instrument. This is not the
law.

On February 2, 2020, the government provided Mr. Avenatti with a letter in
connection with its intent to introduce evidence of other crimes, wrongs, or acts. Within
one of the bullet points in connection with the evidence related to the NFL litigation, the
government indicated that Defendant paid various clients using funds received from
other sources as opposed to from the settlement proceeds, “which defendant had already
used for his own personal and professional purposes.” [Dkt. 284-1, p. 3]. The
government argues that this statement constitutes actual, written notice of its intent to
introduce evidence relating to Mr. Avenatti’s prior travel, expensive apartment, use of a
jet, racing cars, or other evidence related to wealth and lavish lifestyle. This is not the
type of notice that 404(b) demands. It is unreasonable to expect that Mr. Avenatti would
be notice of the government’s intent to introduce wealth evidence through this statement.

Finally, the government argues that Mr. Avenatti was placed on notice of its intent
to introduce this wealth evidence from Mr. Drum’s summary charts. [Dkt. 498, p. 16]°
In May of 2020, the government provided Mr. Avenatti with summary charts prepared
by its purported expert witness. Within these charts, the language “DRAFT” appears

across each of the 95 pages. These charts display several transactions that occurred from

 

3 To date, Mr. Drum has been paid over $567,000 by the government to conduct his
alleged financial “analysis.” The evidence at trial will show that Mr. Drum’s charts and
analysis are deeply flawed. Further, despite written demand, the government refuses to
provide specific citations to all of the documents and data relied on by Mr. Drum.
Instead, Mr. Drum cites to things like “Quickbooks,” which tells the defense nothing.
This is akin to Mr. Drum citing to “filing cabinet.” The defense intends on filing a
motion relating to Mr. Drum’s failures prior - his testimony.

 
10
Fel,
12
13
14
15
L&
17
18
Ig
20
21
22
23
24
25
26
27

28

 

ase 8:19-cr-00061-JVS Document 508 Filed 06/21/21 PageQ9of16 Page ID #:9025

2013 through 2018 to various entities including GBUS, Passport 420, GB Auto and
Montage Resort and Spa. Again, the government argues that these transactions place Mr.
Avenatti on notice of its intent to introduce wealth evidence. This argument is
nonsensical and is not the type of notice 404(b) requires. Allowing for the production of
discovery related to bank transactions act as 404(b) notice would put nearly every
defendant facing a finance-related crime on notice of the government’s intent to
introduce other act evidence in connection with some or all of the transactions recorded
within the bank statements.

The government argues that the evidence it seeks to introduce is not “’other act’
evidence” and instead is “inextricably intertwined” in the offense charged. [Dkt. 498, p.
14]. The government argues that evidence related to Mr. Avenatti’s personal expenses is
“necessary to prove that defendant was not sending the money to his clients” and without
the evidence, “the government cannot adequately prove that defendant misappropriated
their money for himself.” /d. at p. 15. The government also argues that this evidence is
necessary and relevant to Mr. Avenatti’s use of the funds related to the NFL Super Bowl
litigation. The government makes these arguments, however, while acknowledging that
many of the transactions cannot be traced to alleged ill-gotten gains.

If the government can prove that the proffered evidence is inextricably intertwined
with the scheme charged in the Indictment, then the evidence is not subject to the
scrutiny under Federal Rule of Evidence 404(b). United States v. Dorsey, 677 F.3d 944,
951 (9th Cir. 2012). Other acts are inextricably intertwined, and therefore admissible,
when the evidence is either “a part of the transaction that serves as the basis for the
criminal charge” or “a coherent and comprehensible story regarding the commission of
the crime.” United States v. Vizcarra-Martinez, 66 F.3d 1006, 1012-13 (9th Cir.

1995). However, if the government offers such “inextricably intertwined” evidence at
trial, “that the Court determines falls within the category of ‘extrinsic’ evidence of

which Rule 404(b) requires notice, and the government has not provided such notice,

 

 
10
11
12
13
14
aL at
16
1?
18
19
20
vane
aL
23
24
Ao
26
ay

28

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 10 of 16 Page ID #:9026

such evidence will be inadmissible” absent a showing of good cause. United States v.
Turner, 2007 U.S. Dist. LEXIS 24850, at *6 (W.D. Wash. 2007)(emphasis added).

Evidence of Mr. Avenatti’s wealth, spending habits, debt, financial conditions and
lifestyle are not inextricably intertwined with the offenses charged and this evidence is
not necessary for the presentation of the government’s case. A conviction for wire fraud
“requires the Government to prove the defendant had a specific intent to defraud, not an
intent to personally gain from the fraud. An intent to defraud does not turn on personal
gain.” United States v. Dowie, 411 Fed. Appx. 21, 25 (9th Cir. 2010) (unpublished)
(emphasis added). Accordingly, the information is irrelevant.

Although the Indictment alleges that Mr. Avenatti used settlement proceeds for his
own personal and business expenses, the government need not establish personal gain
“to prove that defendant was not sending the money to his clients.” [Dkt. 498, p. 10-11].
The alleged victims either received money they were entitled to or they did not. Further,
the government not only seeks to introduce transactions “directly traceable to client
settlement funds” but also those that are evident of “of defendant’s debts and lavish
lifestyle during the time period alleged in the Indictment...” [Dkt. 498, p. 18]. The
government’s argument that the extravagant transactions, unrelated to his former clients,
are inextricably intertwined with the charged conduct is unconvincing and
unsubstantiated.

B. Evidence of Mr. Avenatti’s Wealth, Spending Habits, Debts, Financial
Condition, and Lifestyle is Irrelevant

Evidence is relevant if it has any tendency to make a fact more or less probable and
the fact is of consequence in determining the action. Fed. R. Evid. 401. Relevancy “is not
an inherent characteristic of any item of evidence but exists only as a relation between an
item of evidence and a matter properly provable in the case.” Fed. R. Evid. 401, Notes of
Advisory Committee on Rules; citing James, Relevance, Probability and the Law, 29

Calif. L. Rev. 689, 696 (1941).

 

 
10
Lill
12
13
14
15
16
La,
18
La
20
Zl
oe
ao
24
25
26
27

28

f

 

Vase 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 11o0f16 Page ID #:9027

In the government’s opposition, it makes clear that the prosecution is not only
attempting to introduce transactions that are “directly traceable to client settlement
funds” but also evidence “of defendant’s debts and lavish lifestyle during the time period
alleged in the Indictment...” [Dkt. 498, p. 18]. The government argues that evidence of
Mr. Avenatti’s “lifestyle of luxury, flash, and glamour” establish Mr. Avenatti’s motive
for committing these crimes. At the same time, the government demands that Mr.
Avenatti’s counter evidence relating to his earning potential and other financial means be
entirely excluded as “irrelevant.” See, e.g., [Dkt. 498, p. 20].

The government cites several cases for the proposition that evidence related to a
defendant’s wealth is relevant and admissible to prove financial motive in fraud-related
cases. [Dkt. 298, p. 21-22.] In United States v. Reyes, 660 F.3d 454 (9th Cir. 2011),
Defendant Reyes, the former CEO of Brocade, was permitted to unilaterally provide
employees the right to purchase company stock, which was priced retroactively and
below the stock’s current market value. Reyes was later indicted in connection with his
scheme of granting of these stock options to himself. Reyes personally received
$130,000,000 worth of backdated stock options. The district court allowed for the
introduction of evidence regarding how many stock options had been received but “the
district court showed sensitivity to undue prejudice concerns when it forbade the
introduction of evidence that Reyes made $500 million from the sale of Brocade stock,
reasoning that such evidence was unduly prejudicial...” Id. at 463-64. The evidence
was offered to establish motive because it “permitted the jury to draw a reasonable
inference that he knew what he was doing, and how the scheme operated to benefit him.”
Id.

The government’s reliance on the Reyes case is misplaced. In Reyes, the entire
scheme revolved around the stock options that the Defendant wrongfully acquired. Even

though the government was permitted to show the value of the stock options and how

 

many stock options that Reyes received, the government was ultimately precluded from

 

 
10

11

Lé

13

14

LS

16

L?

18

19

20

21

22

23

24

25

26

27

28

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 120f16 Page ID #:9028

presenting evidence of Reyes’ financial gain from the scheme in an effort to avoid
prejudice. There was no presentation of Reyes’ lavish or glamorous lifestyle. Applied to
the case before the Court, the government similarly need not prove that Mr. Avenatti
financially gained and should similarly show “sensitivity to undue prejudice concerns.”
Unlike Reyes, and as conceded by the government, “‘it is often impossible to determine
whether certain purchase were made with client funds or funds from another source” and
the wealth evidence proffered by the government cannot be linked to the charged scheme
with certainty. [Dkt. 498, p. 10-11](emphasis added)

The government also cites to four other cases, which the prosecution fails to
properly annotate as unpublished, to stand for the similar proposition that evidence of
wealth may be used to establish a Defendant’s motive, knowledge and intent. In United
States v. Weygandt, 681 Fed. Appx. 630 (9th Cir. 2017)(unpublished), Weygant appealed
his conviction and argued that the references to his wealth denied him of due process.
However, Weygandt failed to object to the admission of this evidence at trial, so the
claim was revealed for plain error. In light of “potentially valid uses for the wealth-
related evidence, any error ... was not ‘clear’ or ‘obvious.’” Jd. at 633-34. The remaining
unpublished cases the government cites, Wanland, Holden and Cohen, provide no
meaningful analysis and summarily parrots the language of Reyes, which allows for the
introduction of wealth evidence under select circumstances to establish financial motive.
See United States v. Wanland, 657 Fed. Appx. 631, 635 (9th Cir. 2014)(unpublished);
United States v. Holden, 625 F. App’x 316, 318 (9th Cir. 2014)(unpublished); United
States v. Cohen, 539 F. App’s 743, 745 (9th Cir. 2013)(unpublished).

Evidence of an “individual’s lavish spending habits, without a connection to an
individual’s participation in criminal activity is irrelevant.” United States v. Holmes,
2021 U.S. Dist. LEXIS 98060, *12-13; citing United States v. Hatfield, 685 F. Supp. 2d
320, 326 (E.D.N.Y. 2010)(“[I]t is irrelevant if [defendant] spent his fortune on lavish

parties, instead of donating it to starving Malawian orphans.”); See Smilovits v. First

 

 
10

Ll

12

13

14

LS

16

17

18

19

20

2d

22

i)

24

nD

26

zy

28

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 130f16 Page ID #:9029

Solar, Inc., 2019 U.S. Dist. LEXIS 212972, *47 (D. Az. 2019)(“[t]he Court has
difficulty seeing the relevance of other evidence of Defendant’s wealth, such as their net
worth of lifestyle independent of the stock sales alleged in the complaints. ..”)

Other circuits have similarly determined that when the evidence is unrelated to the
charged scheme or cannot be directly traced to an illegitimate source it is irrelevant and
must be excluded. See United States v. Jackson-Randolph, 282 F.3d 369, 378 (6th Cir.
2002)(the prosecution may present wealth evidence so long as the “wealth was not
derived from legitimate sources...”); See also United States v. Stahl, 616 F.2d 30 (2nd
Cir. 1980)(the prosecutor’s appeals to class-prejudice were improper and “ha[d] no place
in a courtroom” despite government’s argument that arguments were made to establish
motive); United States v. Nill, 518 F.2d 793, 802 (5th Cir. 1975)(“[a] man’s wealth is
wholly irrelevant to his guilt or innocence in a criminal prosecution unless the wealth is
directly connected to the offense for which he is standing trial.”’)

Mr. Avenatti asks that this Court determine that the evidence the government
seeks to introduce is irrelevant and is not being properly offered to establish motive,
knowledge or intent to commit the instant offenses. First, the government acknowledges
that it is unable to properly trace each alleged extravagant transaction to illegitimate
means. The prosecution, by their own admissions, is incapable of definitively
establishing that Mr. Avenatti’s cars, meals, or apartment were funded by his former
clients’ settlement proceeds as opposed to legitimate funds that Mr. Avenatti earned
through decades of prosperous legal practice. This alone renders the information
inadmissible. Additionally, the government is not merely seeking to introduce
transactions that it claims it may trace to the client’s alleged settlement funds. Instead,
the government has claimed that it intends to introduce evidence “of defendant’s debts
and lavish lifestyle during the time period alleged in the Indictment...” [Dkt. 498, p. 18].
The evidence the government seeks to introduce is irrelevant. Further, even if relevant,

any probative value that this evidence has is greatly outweighed by the prejudice it will

 

 
10
11
L2
13
14
Le
16
17
18
L3
a0
a1.
22
23
24
2D
26
a7

28

 

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 14 0f16 Page ID #:9030

cause. It must be excluded from this trial.
C. Evidence of Mr. Avenatti’s Purported Wealth, Spending Habits, Debts,
Financial Condition, and Lifestyle Violates Rule of Evidence 403

The government’s opposition makes clear that the government intends on turning
the trial into a full-blown, one sided presentation of Mr. Avenatti’s finances and
spending habits. They intend on offering evidence of “how defendant used the funds he
misappropriated” and to “demonstrate the financial motive for his crimes.” [Dkt. 498,
p.1-2]. The government also intends on arguing that stealing his clients’ money was the
only way he could support his lifestyle (while at the same time arguing to the Court that
all counter evidence must be excluded). The government’s effort should be denied.

In order to inflame the jury, elicit an emotional response, and focus their attention
on vilifying Mr. Avenatti and convicting him because of his spending habits and
“extravagant lifestyle,” the government intends on presenting a litany of purchases and
expenses entirely unrelated to any alleged payment due a client — “luxury” cars; “fancy”
restaurants; a “luxury” apartment, etc. Indeed, the government is not shy about their
intentions, they nakedly admit them in their opposition — the government intends on
putting Mr. Avenatti’s wealth and spending habits on trial. This is the very epitome of
what Rule 403 is designed to protect against it and the Court should not allow it. “[Rule
403 prevents the admission of evidence] that has an undue tendency to suggest a
decision on an improper basis such as emotion or character rather than evidence
presented on the crime charged.” United States v. Shields, 673 Fed. Appx. 625, 627 (9th
Cir. 2016)(unpublished).

It is entirely irrelevant how Mr. Avenatti spent his money, what car he drove,
where he travelled to, where he lived, where he ate, what clothes he wore, etc. Indeed,
there is no legitimate reason to interject these details into the trial. The only reason the
government seeks to place this information before the jury is to ensure that the jury is

prejudiced against Mr. Avenatti and emotionally charged to find against him.

10

 
10
LL
12
13
14
LS
16
17
18
19
20
21
22
BS
24
25
26
27

28

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 15o0f16 Page ID #:9031

Further, contrary to the government’s assertion, if this evidence is permitted at
trial, it will result in a significant waste of time. If the government intends to argue, as
they state in their opposition, that Mr. Avenatti did not have the ability to spend as he did
unless he stole from his clients and this was the motivation behind his alleged crimes,
then the government will undoubtedly open the door to significant evidence to the
contrary, including evidence of Mr. Avenatti’s successes, earning potential, other
financial resources, financial condition, verdicts, settlements, awards, etc. Under no
circumstances can the government be permitted to make their claims and then have the
Court prevent the Defendant from offering significant evidence to the contrary (as they
argue for in their opposition [Dkt. 498, p.20]). This will result in a colossal waste of
time and a far longer trial.

Pursuant to Federal Rule of Evidence 403, the Court may exclude relevant
evidence “if its probative value is substantially outweighed by a danger of one or more
of the following: unfair prejudice, confusing the issues, misleading the jury, undue delay,
wasting time, or needlessly presenting cumulative evidence.” (emphasis added). Here,
the probative value is substantially outweighed by not one factor, but by multiple factors
- danger of unfair prejudice, confusing the issues, misleading the jury, undue delay, and
needlessly presenting cumulative evidence. Accordingly, the motion should be granted
and the evidence excluded.

tf. CONCLUSION

For each of the reasons stated above and in the motion, the motion should be granted.

Dated: June 21, 2021 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

1]

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
ZO
26
27

28

 

Case 8:19-cr-00061-JVS Document 508 Filed 06/21/21 Page 16o0f16 Page ID #:9032

CERTIFICATE OF SERVICE
I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
am not a party to the above-entitled action. I have caused, on June 21, 2021, service of

the defendant’s:

DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE
EVIDENCE OF WEALTH, SPENDING HABITS, DEBTS, FINANCIAL
CONDITIONS, AND LIFESTYLE

on the following party, using the Court’s ECF system:
AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
I declare under penalty of perjury that the foregoing is true and correct.
Executed on June 21, 2021
/s/ H. Dean Steward
H. Dean Steward

12

 

 
